Title: Bill for the Revision of the Laws, [15 October 1776]
From: Virginia House of Delegates
To: 


                    
                        [15 October 1776]
                    
                    Whereas on the late change which hath of necessity been introduced into the form of government in this country it is become also necessary to make corresponding changes in the laws heretofore in force, many of which are inapplicable to the powers of government as now organised, others are founded on principles heterogeneous to the republican spirit, others which, long before such change, had been oppressive to the people, could yet never be repealed while the regal power continued, and others, having taken their origin while our ancestors remained in Britain, are not so well adapted to our present circumstances of time and place, and it is also necessary to introduce certain other laws, which, though proved by the experience of other states to be friendly to liberty and the rights of mankind, we have not heretofore been permitted to adopt; and whereas a work of such magnitude, labour, and difficulty, may not be effected during the short and busy term of a session of assembly:
                    Be it therefore enacted by the General Assembly of the commonwealth of Virginia, and it is hereby enacted by the authority of the same, That a committee, to consist of five persons, shall be appointed  by joint ballot of both houses (three of whom to be a quorum) who shall have full power and authority to revise, alter, amend, repeal, or introduce all or any of the said laws, to form the same into bills, and report them to the next meeting of the general assembly.
                    And to prevent any delay which may happen in the proceedings of the said committee, by the death or disability of any member thereof, Be it farther enacted, That if either of the said members should die, refuse to act, or be disabled by sickness from proceeding in the said work, it shall be lawful for the remaining members to appoint some other person in his stead and place, which person so appointed is hereby declared a member of the said committee, in like manner as if he had originally been appointed by joint ballot of both houses.
                    And be it farther enacted, That the said committee shall have power to meet at such times and places as they shall think proper for the purpose of proceeding on the said revisal, to appoint a clerk for their ease and assistance in the work, and to send for any copies of records to the clerk in whose custody they are, which such clerk is hereby directed forthwith to transmit to them.
                    Provided, That such bills so to be prepared and reported by the committee of revisors shall be of no force or authority until they shall have gone through their several readings in both houses of assembly, and been passed by them in such manner and form as if the same had been originally introduced without the direction of this act.
                